Citation Nr: 1337020	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-45 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether entitlement to service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and if so, whether entitlement to service connection is warranted. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), and if so, whether entitlement to service connection is warranted. 

4.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Philadelphia, Pennsylvania in July 2012.  A written transcript of the hearing is of record.

At the hearing, the Veteran also submitted additional evidence consisting of private treatment records and a lay statement from the Veteran's wife.  See 38 C.F.R. § 20.1304 (2013).  The Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  No additional action in this regard is needed.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, COPD, and a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a March 2006 rating action, the RO denied the claims of entitlement to service connection for bilateral hearing loss, tinnitus and COPD.  The Veteran was notified of the decision and of his appellate rights; he did not initiate an appeal.

2.  Since the March 2006 rating decision, the RO has received new evidence that relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss, tinnitus and COPD, and that raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying the claims of entitlement to service connection for bilateral hearing loss, tinnitus and COPD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable determinations with respect to whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss, tinnitus and COPD, and the need to remand for additional information before addressing the merits of the claims, there is no prejudice to the Veteran in rendering a decision with regard to the new and material evidence matters at this time.  Thus, no further discussion of VCAA compliance is needed.

II.  New and Material Evidence

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss, tinnitus and COPD. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id. 

Initially, the Board notes that the Veteran submitted claims for service connection for bilateral hearing loss, tinnitus and COPD in September 2005.  In a rating decision dated in March 2006, the RO denied the Veteran's claims after reviewing his service treatment records, VA audiology examination report, and medical reports from the VA Medical Center (VAMC) in Philadelphia, Heights Imaging Center and Dr. Rowan.  For bilateral hearing loss, the RO found that the evidence failed to show that the Veteran's hearing loss began in or was aggravated by his active military service or that the hearing loss had manifested to a compensable degree within one year of separation.  For tinnitus and COPD, the RO reasoned that the evidence of record revealed tinnitus and COPD were neither incurred in, aggravated by, nor caused by service.  Notice of the determination was issued to the Veteran that same month.  The Veteran did not file a notice of disagreement with the March 2006 rating decision and no additional evidence pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The RO received the instant petition to reopen the claims in August 2009.  The RO declined to reopen the previously denied claims on the basis that the evidence did show that the claimed conditions began in or aggravated by service.  The Veteran appealed.  

Pertinent evidence received since the March 2006 RO rating decision includes additional private treatment records, VA treatment records, a VA respiratory examination, a VA optometry examination, a transcript of a July 2012 Travel Board hearing, and a lay statement from the Veteran's wife, to include articles regarding the cause of COPD and a previous Board decision (regarding another veteran's claim).  The evidence received is new because it was not previously considered by the RO in 2006.

Of note, in July 2012 Dr. Draganescu stated that she was treating the Veteran and opined that there was a strong correlation between the Veteran's military work history and his vision, respiratory and hearing impairments.  Also received was a July 2012 report from Dr. Kennedy, wherein the physician concluded that a significant portion of the Veteran's hearing loss may be due to his military noise exposure history.  This evidence is material because it relates to unestablished facts necessary to substantiate the Veteran's claims.  The RO had previously denied the Veteran's claim for bilateral hearing loss, tinnitus and COPD because the evidence did not show that the claimed disorders began in, were aggravated by, or related to service.  The new evidence tends to show a relationship between the Veteran's currently diagnosed bilateral hearing loss, tinnitus and COPD and his active military service.  Consequently, the newly-received evidence raises a reasonable possibility of substantiating the Veteran's claims.  See 38 C.F.R. § 3.156 (2013).  The claims are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for COPD is reopened, and to that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At his July 2012 Travel Board hearing, the Veteran testified that he received treatment at Gloucester Audiology, Lourdes Medical Associates Center, and Doctors Watson, Draganescu, Stegmuller and Zazzo.  While some statements from these medical providers are of record, the complete collections of these treatment records are not of record.  Thus, additional development is required.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159 (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)  (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Contemporaneous VA examinations to obtain medical opinions are also needed.  A February 2006 VA examination report diagnosed bilateral hearing loss and tinnitus in his left ear.  The Veteran's DD-214 reflects that he was an aircraft mechanic during military service.  The Veteran has also provided competent statements and testimony regarding his in-service noise exposure.  During the 2012 hearing, he stated that he was exposed to jet engine noise.  Although the February 2006 VA examiner concluded that the Veteran's hearing loss was not caused by or a result of his military noise exposure, the examiner based his conclusion on the Veteran's normal hearing upon discharge.  However, although hearing loss is not shown in service or within one year of separation from service, service connection can be established if the medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Additionally, the VA examiner found that the Veteran's left ear tinnitus was not a result of in-service noise exposure since he reported that his tinnitus come and goes, which is not a consistent pattern caused from noise exposure.  In this regard, the Board points out that the Veteran is competent to report that he has tinnitus and to describe when his tinnitus began.  Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, private medical reports received in July 2012 suggest a relationship between the Veteran's hearing loss and tinnitus and military service.  As such, the VA examination report is inadequate and additional development is warranted.

With regard to the Veteran's bilateral eye disorder and COPD, the Veteran asserts that his vision problems and COPD are related to in-service chemical exposure, e.g., paint stripper chemicals, jet fuel and ship pollutants.  Private medical reports received in July 2012 suggest a relationship between the Veteran's disorders and military service.  The Veteran has also submitted internet articles to suggest a relationship between his current disorders and in-service chemical exposure.  Accordingly, a VA examination is needed to determine whether the Veteran's bilateral eye disorder and/or COPD were in any way related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his hearing loss, tinnitus, COPD and bilateral eye disorder, to include information from Gloucester Audiology, Lourdes Medical Associates Center, and Doctors Watson, Draganescu, Stegmuller, and Zazzo.  After securing the necessary authorizations for release of this information, seek to obtain copies of all records referred to by the Veteran not already of record.  Any negative response should be in writing and associated with the claims file.

Additionally, obtain, either electronically or physically, all relevant treatment records dated since March 2012, from the VA Medical Centers in Philadelphia and the Gloucester Community Based Outpatient Clinic.

2.  Notify the Veteran that he may submit any additional lay statements or evidence to help substantiate his claims of entitlement to service connection for hearing loss, tinnitus, COPD and a bilateral eye disorder.  The appropriate time to respond should be afforded.

3.  After any additional records are associated with the claims file, provide the Veteran with appropriate VA examinations to determine the nature and etiology of the bilateral hearing loss, tinnitus, COPD, and eye disorders.  All pertinent symptomatology and findings must be reported in detail.  All testing, to include an audiogram, must be performed.  The Veteran's entire claims file and this remand must be made available and reviewed by the VA examiner.    

a. After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current hearing loss and tinnitus is at least as likely as not (50 percent or greater probability) related to the Veteran's period of military service, or to any incident therein, to include as due to excessive noise exposure.

b. After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current COPD or lung disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's period of military service, or to any incident therein, to include as due to any in-service chemical exposure.

c. After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current eye disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's period of military service, or to any incident therein, to include as due to any in-service chemical exposure.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, along with a rationale for that conclusion.  The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of  separation from service.  The Veteran's lay statements should also be addressed and considered.  

4.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


